             Case 2:20-cr-00032-JCC Document 202-1 Filed 08/23/21 Page 1 of 1




1

2                                                                The Honorable John C. Coughenour

3

4

5

6                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
7                                          AT SEATTLE

8
     UNITED STATES OF AMERICA,                            No. CR20-032 JCC
9
                    Plaintiff,                            ORDER GRANTING UNOPPOSED
10                                                        MOTION TO PERMIT OVERLENGTH
            v.                                            BRIEF
11
     KALEB COLE,
12
                    Defendant.
13
            This matter comes before the Court upon Defendant’s motion to permit the filing of an
14
     overlength motion to suppress evidence. The Court hereby grants this request for the reasons
15
     outlined in the motion and permits the filing of defendant’s 16-page motion to suppress.
16
            DONE THIS _______ day of _________________, 2021.
17

18

19
                                                  The Honorable John C. Coughenour
20                                                United States District Court Judge

21   Respectfully submitted,

22   BLACK & ASKEROV, PLLC

23

24
     Christopher Black, WSBA No. 31744
25   Attorney for Kaleb Cole

      ORDER GRANTING UNOPPOSED MOTION TO                         BLACK & ASKEROV, PLLC
      PERMIT OVERLENGTH BRIEF                                 705 Second Avenue, Suite 1111
      (Kaleb Cole; No. CR20-032 JCC) - 1                            Seattle, WA 98104
                                                            206.623.1604 | Fax: 206.658.2401
